Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160720(79)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DEPARTMENT OF TALENT AND ECONOMIC                                                                    Elizabeth T. Clement
  DEVELOPMENT/UNEMPLOYMENT                                                                             Megan K. Cavanagh,
                                                                                                                        Justices
  INSURANCE AGENCY,
           Appellee,
                                                                     SC: 160720
  v                                                                  COA: 344074
                                                                     Wayne CC: 18-000267-AE
  ANDREW M. AUGUSTINE,
          Claimant-Appellant,
  and
  TAYLOR FORD, INC.,
             Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of the Michigan League for Public Policy
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on February 10,
  2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 3, 2020

                                                                               Clerk